Citation Nr: 1145009	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-25 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral foot disability.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to an increased disability rating for degenerative arthritis of the lumbosacral spine, rated as 10 percent disabling prior to April 10, 2010, and as 20 percent disabling as of that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active air service from October 1960 to July 1965 and from October 1965 to January 1981. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In January 2011, the RO increased the Veteran's rating for service-connected lumbosacral spine disability from 10 percent to 20 percent, effective April 21, 2010, but this did not satisfy the Veteran's appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In January 2011, the RO also granted the Veteran a separate 10 percent rating for decreased sensation and strength of the left lower extremity, effective April 21, 2010.  The Veteran has appealed neither the rating nor effective date for this separate rating.

The issues of entitlement to service connection for bilateral foot disability and entitlement to an increased rating for low back disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Any hearing loss disability present during the pendency of this claim is not etiologically related to service.

2.  Tinnitus was not present in service; and the Veteran's current tinnitus is not etiologically related to service.

3.  Sinusitis has not been present during the pendency of this claim.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A.        §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  Sinusitis was not incurred in or aggravated by active service.  38 U.S.C.A.        §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for bilateral hearing loss disability, tinnitus, and sinusitis, as well as an increased rating for degenerative arthritis of the lumbosacral spine.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that prior to the initial adjudication of the claims, the Veteran was mailed a letter in March 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The March 2007 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claims. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file, as are treatment records from non-VA medical providers identified by the Veteran as having relevant records.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence. 

Additionally, the Board acknowledges that the Veteran has not been provided a VA examination in response to his claims of entitlement to service connection for bilateral hearing loss disability, tinnitus, and sinusitis.  Additionally, no VA medical opinion has been obtained in response to any of these claims.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 (2002).

In this regard, as discussed below, the evidence of record fails to indicate that the Veteran has bilateral hearing loss disability or sinusitis.  The record also fails to indicate that the Veteran's tinnitus may be etiologically related to service.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claims and no VA examination or medical opinion is warranted. 

Accordingly, the Board will address the merits of the claims. 

General Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R.    § 3.303(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002);     38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Bilateral Hearing Loss Disability

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service department audiometric readings taken prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.

A review of the Veteran's STRs shows that at the time of his enlistment examination in October 1960, the Veteran checked "no" on the examination questionnaire when asked if he had experienced any ear trouble prior to service.  The Veteran's ears and ear drums were noted to be clinically normal upon examination at the time of his entrance into active service.  In May 1963, audiogram results (converted into ISO units) were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
-5
LEFT
15
0
0
5
10

Throughout service, the Veteran was afforded several more periodic examinations, of which findings did not reflect any hearing loss disability.  There is no indication from any examination report that the Veteran reported experiencing any sort of hearing loss symptoms during any of his periodic examinations.  Additionally, the Veteran's ears and ear drums were always noted to be clinically normal upon examination.  On Reports of Medical History dated in May 1963, April 1964, April 1965, October 1965, and November 1965 the Veteran denied ear trouble.  On separation examination in October 1980, the Veteran again marked "no" on the Report of Medical History regarding ear trouble.  He also marked "no" when asked if he had experienced or currently experiences hearing loss.  At separation, the audiogram results were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
15
LEFT
10
10
10
10
20

A review of the remaining STRs is negative for any complaints of or treatment for hearing loss while the Veteran was in active service.  Also, the audiometric testing results from the Veteran's active service do not show a significant shift in his hearing over the length of his service. 

A review of the Veteran's DD Forms 214 shows that the Veteran's occupational specialty was in-flight passenger service.  The Veteran has claimed that he was exposed aircraft engine noise while in active service.  The Board finds the Veteran's assertion of exposure to aircraft engine noise to be credible.

There is no post-service medical evidence suggesting the presence of any hearing loss disability.  Moreover, the Veteran has not alleged that he has had a continuity of hearing loss symptoms since his discharge from service, and the Board notes that the Veteran denied hearing loss at discharge.

In this case, there is no diagnosis of hearing loss disability at any time during the pendency of this claim.  Although the Veteran and his wife assert that the Veteran currently has trouble hearing, there is no indication that his hearing loss is etiologically related to service, as the Veteran's hearing was normal throughout service and at separation, and he denied hearing loss at separation.

Accordingly, the criteria for service connection are not met and the claim must be denied.  Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Tinnitus

The Veteran's STRs are negative for complaints or diagnosis of tinnitus.  As previously noted, on Reports of Medical History dated in May 1963, April 1964, April 1965, October 1965, November 1965, and at separation in October 1980 the Veteran denied ear trouble.  The Veteran also denied hearing loss at separation.

The Veteran has not submitted any evidence related to his claim of entitlement to service connection for tinnitus.  The Veteran's representative asserted in his November 2011 brief that the Veteran was exposed to aircraft engine noise.  The Veteran has not asserted that he first developed tinnitus in service and/or that he has experienced a continuity of symptomatology since service.

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  

The Veteran is competent to assert that he has ringing in his ears; however, the Veteran denied ear trouble throughout service, and he does not currently assert that he suffered from tinnitus in service and continuously since service.  Moreover, as a lay person, he is not competent to link any post-service tinnitus to his active service.

Accordingly, the criteria for service connection are not met and the claim must be denied.  Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Sinusitis

STRs show that at entrance into service, the Veteran marked that he had sinusitis.  His entrance examination of the nose, sinuses, lungs, and chest, however, was within normal limits.  Throughout service, the Veteran was afforded several more periodic examinations, which disclosed no evidence of sinusitis.  There is no indication from any examination report that the Veteran reported experiencing any sort of symptoms related to sinus problems during any of his periodic examinations.  Additionally, the Veteran's sinuses were always noted to be clinically normal upon examination.  On Reports of Medical History dated in May 1963, April 1964, April 1965, October 1965, and November 1965 the Veteran denied sinusitis.  On separation examination in October 1980, the Veteran again marked "no" on the Report of Medical History regarding sinusitis.  His sinuses were noted to be normal by the examiner at separation.  

Since service, the Veteran has only submitted a lay statement from his wife noting that the Veteran currently has "sinus discharge."  The Veteran's representative additionally argued in his brief that the Veteran's sinusitis has existed from service until the present time.  There is no indication that the representative has any personal knowledge concerning whether the Veteran had sinusitis in service and continuously thereafter.  Moreover, the Veteran's STRs do not support this assertion.  The Veteran was never diagnosed with sinusitis in service, the Veteran consistently denied sinusitis on several occasions throughout service.

Additionally, there is no diagnosis of sinus disability of record.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying condition, does not constitute a disability for which service connection may be granted). 

In sum, the medical evidence fails to show that at any time during the pendency of this claim the Veteran has had sinusitis. 

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has carefully considered the Veteran's correspondence to VA in which he alleges he has sinusitis. 

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone, 8 Vet. App. at 403; Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board has accepted the Veteran's account as competent.  Although the Veteran and his wife have asserted that he has sinus drainage, the Veteran has not been diagnosed with sinusitis.  As a layperson, the Veteran is not competent to attribute his symptoms to a sinus disorder.  See Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994). 

Accordingly, service connection is not warranted for this claimed disability.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.

Service connection for sinusitis is denied.


REMAND

The Veteran has claimed entitlement to service connection for bilateral foot disability.  STRs reflect that the Veteran injured his left foot in March 1965, when he dropped a 150-pound box on it.  An X-ray revealed a chip fracture, which the treating physician found, "may or may not have resulted from this incident."  In January 1980, the Veteran presented to the emergency room with a small avulsion on the bottom of his right foot, which was cleaned and dressed.  At separation, the Veteran denied foot trouble.  On separation examination, the Veteran's feet were marked as normal, but a history of laceration of the left [sic] foot, attributed to glass, treated with removal of glass and dressing was noted.

Currently, the Veteran alleges that he has a bilateral foot disability.  On his October 2006 claim, the Veteran claimed entitlement to service connection for left foot numbness and pain, as well as a "right foot condition cargo shifted."  It is unclear whether the Veteran has a current disability related to his in-service injuries.

VA is obliged to provide an examination or obtain a medical opinion if the evidence of record contains competent evidence that the claimant has a current disability or persistent recurrent symptoms of a disability, establishes that the Veteran suffered an injury or disease in service, and indicates that the claimed disability or symptoms may be associated with the established injury or disease in service, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4).

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Based on the incurrence of in-service injuries of the feet and the current complaints of symptomatology, the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for a VA examination in response to his claim.

With respect to the Veteran's low back claim, the Board notes that the Veteran was most recently afforded a VA examination to determine the current degree of severity of the disability in April 2010.  At that examination the Veteran reported having severe, weekly flare-ups that lasted for hours.  Unfortunately, the VA examiner failed to provide an assessment of any additional limitation of motion during the reported flare ups.  Therefore, the examination report is not adequate for adjudication purposes.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Thereafter, the Veteran should be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's bilateral foot complaints.  The claims file must be made available to and reviewed by the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions as well as his subjective history. 

All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

Based upon the examination results and the review of the Veteran's pertinent medical history, the examiner should clearly identify all current disability/ies affecting the feet.  Then, with respect to each such diagnosed disability, the examiner should offer an opinion as to whether there is a 50 percent or better probability that the disability had its onset in service or is otherwise medically related to in-service foot injuries.

The examiner must explain the rationale for each opinion expressed.

3.  The Veteran should also be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's low back disability.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include an assessment of any additional limitation of motion during flare ups, on repeated use, and as a result of weakened movement, excess fatigability, and incoordination.  In addition, the examiner should provide an opinion concerning the impact of the disability on the Veteran's ability to work.  

The rationale for each opinion expressed must be explained.

4.  The RO or the AMC should undertake any other development it determines to be warranted. 

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate Supplemental Statement of the Case and afford the Veteran and his representative the appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


